t c memo united_states tax_court james clement powell and lucy hamrick powell petitioners v commissioner of internal revenue respondent docket no filed date james clement powell and lucy hamrick powell pro sese matthew s reddington for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined deficiencies and penalties with respect to petitioners’ federal_income_tax as follows deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number year unless otherwise indicated all section references are to the internal_revenue_code code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar after concessions the issues for consideration are whether petitioners are entitled to deduct various expenses reported on their schedules c profit or loss from business for tax years and whether petitioners are entitled to deduct flowthrough business_losses reported by their s_corporation on its forms 1120s u s income_tax return for an s_corporation for tax years and whether petitioners reported properly their gain_or_loss from the sale of a piece of their property in north carolina for tax_year whether petitioners had taxable social_security income of dollar_figure and dollar_figure for tax years and respectively whether petitioners are liable for accuracy-related_penalties under sec_6662 for tax years and and whether we have jurisdiction to hear petitioners’ claim that respondent is liable for damages under sec_7433 findings_of_fact some of the facts are stipulated and are so found petitioners resided in virginia when they filed the petition petitioner husband worked for exxonmobil co for years petitioner husband is the sole owner of an s_corporation wpl inc wpl has a business office in virginia wpl is engaged in petroleum acquisition and sale merger consulting and valuation in and petitioner husband worked full time for wpl on average he worked approximately hours per week in petitioner husband bought a 79-acre parcel of property in north carolina north carolina property for dollar_figure petitioners completed petitioners did not contest that they had unreported royalty income of dollar_figure and dollar_figure for tax years and respectively and unreported interest_income of dollar_figure for tax_year respondent has conceded that petitioners are entitled to reduce the capital_gain on the sale of a piece of their property in north carolina by dollar_figure petitioners attached a number of exhibits to their response to memorandum of law these documents are not evidence see rule c 115_tc_376 ndollar_figure aff’d 283_f3d_1258 11th cir allen v commissioner tcmemo_2006_11 slip op pincite construction of a warehouse on part of the north carolina property the warehouse was built to store hops for distribution to local craft breweries north carolina activity in and petitioner husband spent approximately to hours per week developing the north carolina activity he began to plant seeds to grow hops but weather problems stalled their growth he also began to call local craft breweries to gauge their interest in purchasing hops on date petitioners sold dollar_figure acres of the north carolina property to prospect hill dg llc dollar general for a purchase_price of dollar_figure the purchase_price was reduced by dollar_figure to help dollar general pay the cost of constructing roads petitioners received a check for dollar_figure their net_proceeds at the closing petitioners paid michael a neal assocs dollar_figure for a survey of the property before the sale to dollar general petitioners filed timely their joint form sec_1040 u s individual_income_tax_return for tax years and on their form_1040 petitioners reported dollar_figure of taxable interest dollar_figure of ordinary dividends and dollar_figure of schedule c income and deducted a dollar_figure business loss reported on schedule e supplemental income and loss relating to wpl petitioners reported dollar_figure of social_security_benefits as nontaxable petitioners attached a schedule c for the north carolina activity petitioners indicated on their amended schedule c that the business used the cash_method_of_accounting on their form_1040 petitioners reported dollar_figure of schedule c income dollar_figure of ira_distributions and dollar_figure of unemployment income and deducted a dollar_figure business loss reported on schedule e relating to wpl petitioners reported dollar_figure of social_security_benefits as nontaxable petitioners attached a schedule c for the north carolina activity reporting dollar_figure of gross_receipts and dollar_figure of total expenses the expenses consisted of dollar_figure for commissions and fees dollar_figure for depreciation dollar_figure for insurance dollar_figure for other interest dollar_figure for legal and professional services dollar_figure for repairs dollar_figure for supplies dollar_figure for taxes and licenses dollar_figure for utilities dollar_figure for other expenses and dollar_figure for expenses for business use of petitioners’ home of the other expenses dollar_figure was attributable to a loss on the sale of assets this loss on the sale of assets related to petitioner’s sale of dollar_figure acres of the north carolina property to dollar general wpl filed timely forms 1120s for tax years and on its form_1120s wpl reported an ordinary business loss of dollar_figure resulting from petitioners’ original schedule c is not part of the record dollar_figure of reported income and dollar_figure of claimed deductions the deductions included dollar_figure for wages dollar_figure for bad_debts dollar_figure for rents dollar_figure for interest dollar_figure for advertising dollar_figure for employee benefit programs and dollar_figure for other deductions on its form_1120s wpl reported an ordinary business loss of dollar_figure resulting from dollar_figure of reported income and dollar_figure of claimed deductions the deductions included dollar_figure for wages dollar_figure for bad_debts dollar_figure for rents and dollar_figure for other deductions on its forms 1120s wpl indicated that petitioner husband’s pro_rata shares of wpl’s ordinary business_losses for and were dollar_figure and dollar_figure respectively and petitioners claimed loss deductions for these amounts on their individual income_tax returns for and on its form_1120s wpl indicated that it uses the cash_method_of_accounting on date respondent issued petitioners a notice_of_deficiency for tax years and i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 ii schedule c for north carolina activity sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business for a taxpayer to deduct expenses under sec_162 the expenses must relate to a trade_or_business functioning at the time the expenses are incurred 93_tc_684 aff’d in part remanded in part u s app lexis 10th cir date glotov v commissioner tcmemo_2007_147 slip op pincite a taxpayer is not carrying_on_a_trade_or_business under sec_162 until the business is functioning as a going concern and performing the activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 glotov v commissioner slip op pincite carrying_on_a_trade_or_business requires a showing of more than initial research into or investigation of business potential 56_tc_895 glotov v commissioner slip op pincite business operations must have actually commenced glotov v commissioner slip op pincite mckelvey v commissioner tcmemo_2002_63 aff’d 76_fedappx_806 9th cir petitioners have the burden of proving they began operating the north carolina activity in see rule a glotov v commissioner slip op pincite respondent disallowed petitioners’ schedule c expense deductions for and petitioners contend that they operated a business petitioners have failed to prove that they began operating the north carolina activity in or petitioner husband testified that he did plant seeds to grow hops but weather problems stalled their growth he also began to call local craft breweries to gauge their interest in purchasing hops petitioners did not provide any evidence that they were successful in harvesting or selling any hops in or the only income from the north carolina activity was the sale of the parcel of land to dollar general we find that the north carolina activity was not functioning as a going concern in or see mckelvey v commissioner tcmemo_2002_63 to be engaged in a trade_or_business within the meaning of sec_162 an individual taxpayer must be involved in the activity with continuity regularity and the primary purpose of deriving a profit 480_us_23 in calvao v commissioner tcmemo_2007_57 the taxpayer claimed deductions on his schedule c related to his gambling activity and he worked approximately to hours per week providing consulting services to his wholly owned s_corporation his primary income came from his salary and passthrough income from the s_corporation and he did not depend on his gambling activities for his livelihood id slip op pincite we held that these facts weighed against finding that the taxpayer’s activities were sufficiently continuous and regular to be considered a trade_or_business id pincite petitioners failed to show that they conducted the north carolina activity with sufficient continuity and regularity in and petitioner husband worked full time for wpl on average he worked approximately hours per week petitioners received income from wpl petitioner husband spent approximately to hours per week developing the north carolina activity weighing the facts as we did in calvao we find that the north carolina activity was not a trade_or_business within the meaning of sec_162 as a result petitioners are not entitled to deduct the expenses that they reported on their schedules c for their north carolina activity although petitioners are not entitled to deduct schedule c expenses for their north carolina activity respondent determined that they are entitled to deduct some of these expenses as personal expenses related to an investment activity on their schedules a itemized_deductions respondent allowed petitioners dollar_figure and dollar_figure as miscellaneous deductions for tax years and respectively we sustain respondent’s determination iii wpl generally an s_corporation shareholder determines his or her tax_liability by taking into account a pro_rata share of the s corporation’s income losses deductions and credits sec_1366 where a notice_of_deficiency includes adjustments for s_corporation items with other items we have jurisdiction to determine the correctness of all adjustments see 135_tc_238 we must determine whether wpl properly claimed its deductions for and before we can determine whether petitioners are entitled to deduct flowthrough business_losses from wpl for and petitioners submitted an amended schedule c for that included expenses respondent disallowed various deductions that wpl claimed on its and forms 1120s as a result respondent disallowed the corresponding flow through business loss deductions that petitioners claimed on their and form sec_1040 a bad_debts wpl claimed deductions for dollar_figure and dollar_figure of bad_debts for and respectively sec_166 allows a deduction for debts that become wholly or partially worthless during the taxable_year the debt must arise from a debtor-creditor relationship see 74_tc_476 sec_1_166-1 income_tax regs in addition w orthless debts arising from unpaid wages salaries fees rents and similar items of taxable_income shall not be allowed as a deduction under sec_166 unless the income such items represent has been included in the return of income for the year for which the deduction as a bad_debt is claimed or for a prior taxable_year sec_1_166-1 income_tax regs see also 64_tc_598 schnell v commissioner tcmemo_2006_147 slip op pincite petitioner husband testified that in and wpl took on some high risk business wpl was not paid for all of the work that it performed wpl did not include in its income the fees for services that remained unpaid because it used the cash_method_of_accounting we sustain respondent’s disallowance of the deductions for bad_debts b employee_benefits wpl claimed deductions for health insurance benefits paid on behalf of petitioner husband for and sec_1372 provides that for purposes of applying the income_tax provisions of the code relating to employee fringe_benefits an s_corporation shall be treated as a partnership and any person who is a 2-percent_shareholder of the s_corporation shall be treated as a partner of a partnership see 124_tc_16 see also revrul_91_26 1991_1_cb_184 sec_1372 defines a 2-percent_shareholder as any person who owns or is considered as owning within the meaning of sec_318 on any day during the taxable_year of the s_corporation more than of the outstanding_stock of the corporation or stock having more than of the total combined voting power of all stock in the corporation see also revrul_91_26 c b pincite revrul_91_26 c b pincite provides employee fringe_benefits paid or furnished by an s_corporation to or for the benefit of its 2-percent shareholder-employees in consideration for services rendered therefore are treated for income_tax purposes like partnership guaranteed payments under sec_707 an s_corporation is entitled to deduct the cost of such employee fringe_benefits under sec_162 if the requirements of that section are satisfied taking into account the rules of sec_263 like a partner a 2-percent_shareholder is required to include the value of such benefits in gross_income under sec_61 and is not entitled to exclude such benefits from gross_income under provisions of the code permitting the exclusion of employee fringe_benefits except to the extent the code provision allowing exclusion of a fringe benefit specifically provides that it applies to partners wpl claimed deductions for health insurance benefits paid on behalf of petitioner husband for and wpl is entitled to deductions for those benefits petitioners must include the value of those benefits in their gross_income for and the parties should consider the application of sec_162 in their rule_155_computations if the requirements of sec_162 are met petitioners may deduct the cost of the premiums to the extent provided by sec_162 c vehicle expenses taxpayers are required to substantiate expenses underlying each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 certain expenses specified in sec_274 such as vehicle expenses are subject_to strict substantiation rules sec_274 sec_280f to meet these strict substantiation rules a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount the time and place of the travel or use and the business_purpose sec_274 to substantiate by adequate_records the taxpayer must provide an account book a log or a similar record and documentary_evidence which together are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs wpl claimed deductions for expenses relating to three vehicles for and wpl failed to provide an account book a log a similar record or other_sufficient_evidence to substantiate the reported vehicle expenses wpl failed to meet the strict substantiation requirements of sec_274 with respect to the car and truck expenses we sustain respondent’s disallowance of the deductions for the vehicle expenses d club and association dues wpl claimed deductions of dollar_figure for and for petitioners’ membership at the spotswood country club sec_274 provides no deduction shall be allowed under this chapter for amounts paid_or_incurred for membership in any club organized for business pleasure recreation or other social purpose clubs organized for business pleasure recreation or other social purpose include but are not limited to country clubs golf and athletic clubs airline clubs hotel clubs and clubs operated to provide meals under circumstances generally considered to be conducive to business_discussion sec_1_274-2 income_tax regs we have held that these provisions provide an outright ban on any deduction for club membership dues deihl v commissioner tcmemo_2005_287 slip op pincite we sustain respondent’s disallowance of the deductions for membership dues e miscellaneous expenses wpl claimed deductions for miscellaneous expenses of dollar_figure and dollar_figure for and respectively wpl did not provide any explanation of the expenses or documentation to substantiate the expenses we sustain respondent’s disallowance of the deductions for miscellaneous expenses iv capital_gain sec_1001 provides that t he gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain sec_1001 provides that amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1011 provides that adjusted_basis shall be basis as determined under sec_1012 or other applicable sections adjusted as provided in sec_1016 sec_1012 generally provides that the basis_of_property shall be the cost of such property when only part of a property is sold the cost or other basis of the entire property shall be equitably apportioned among the several parts sec_1_61-6 income_tax regs petitioners reported a dollar_figure capital_loss on the sale of part of the north carolina property to dollar general for in the notice_of_deficiency respondent determined that petitioners had a dollar_figure net_capital_gain respondent concedes that petitioners’ capital_gain should be reduced by dollar_figure the cost of a survey of the property petitioners sold dollar_figure acres of the north carolina property to dollar general for a purchase_price of dollar_figure the purchase_price was reduced by dollar_figure to pay for the cost of road construction petitioners received a check for dollar_figure their net_proceeds at the closing petitioners paid dollar_figure for the north carolina property according to the seller’s statement the plot of land that petitioners sold to dollar general consisted of dollar_figure acres the 19-acre plot represent sec_1 of the 79-acre north carolina property petitioners constructed a warehouse on part of the north carolina property but they did not provide any information regarding the cost and location of building the warehouse we sustain respondent’s conclusion that the net gain should be reduced by dollar_figure v social_security income sec_61 provides that e xcept as otherwise provided gross_income means all income from whatever source derived see 348_us_426 sec_86 provides for the taxability of social_security_benefits pursuant to a statutory formula if a taxpayer’s modified_adjusted_gross_income plus one- half of the social_security_benefits received during the taxable_year exceeds the base_amount then a portion of the taxpayer’s social_security_benefits is includible in gross_income sec_86 through d see also 118_tc_373 the base_amount is dollar_figure in the case of a joint_return sec_86 petitioners received dollar_figure and dollar_figure of social_security_benefits for tax years and respectively respondent determined that dollar_figure and dollar_figure of however we do not understand respondent’s calculations to determine the net gain petitioners’ social_security_benefits were taxable for tax years and respectively if after rule_155_computations petitioners’ modified_adjusted_gross_income plus one-half of the social_security_benefits they received during each of and exceeds dollar_figure then a portion of petitioners’ social_security_benefits will be includable in gross_income as provided in sec_86 we anticipate that the precise amount of social_security_benefits includable in petitioners’ gross_income for and will be ascertained by the parties in connection with rule_155_computations vi penalties respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for each year in issue sec_6662 imposes a penalty on any underpayment attributable to among other things negligence or disregard of rules or regulations within the meaning of subsection b or any substantial_understatement_of_income_tax within the meaning of subsection b only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in subsection b sec_1 c income_tax regs the commissioner bears the burden of production regarding the taxpayer’s liability for any penalty sec_7491 see also higbee v commissioner t c pincite once the commissioner has met this burden the taxpayer must provide persuasive evidence that the commissioner’s determination was incorrect see rule a higbee v commissioner t c pincite respondent can meet this burden by producing evidence that the underpayment is attributable to a substantial_understatement_of_income_tax as defined in sec_6662 see janis v commissioner tcmemo_2004_ slip op pincite aff’d 469_f3d_256 2d cir the phrase substantial_understatement_of_income_tax means an understatement that exceeds the greater of dollar_figure or of the income_tax required to be shown on the tax_return for the taxable_year sec_6662 in the notice_of_deficiency respondent determined deficiencies of dollar_figure and dollar_figure for and respectively these understatments exceed dollar_figure if the rule_155_computations confirm a substantial_understatement petitioners are liable for the sec_6662 accuracy- related penalty see cooper v commissioner t c __ __ slip op pincite date the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioners did not contend that they had reasonable_cause for their failure to report their income properly and support their claimed deductions we hold that for each year in issue petitioners are liable for the penalty for an underpayment attributable to a substantial_understatement_of_income_tax under sec_6662 and b we need not address the applicability of the penalty on the grounds of negligence or disregard of rules or regulations within the meaning of sec_6662 for tax years and see sec_1_6662-2 income_tax regs vii sec_7433 damages shortly before trial petitioners filed an amendment to petition seeking dollar_figure in damages from respondent under sec_7433 at trial respondent filed an answer to petitioners’ amendment to petition sec_7433 provides that a taxpayer may bring a civil_action for damages against the united_states for intentional reckless or negligent disregard of any provision of the code or any regulation promulgated under the code by any officer_or_employee of the internal_revenue_service in connection with any collection of federal tax sec_7433 further provides that the taxpayer must bring the civil_action in a district_court of the united_states and that except as provided in sec_7432 the civil action in district_court shall be the exclusive remedy for recovering damages resulting from such actions we lack jurisdiction to hear petitioners’ sec_7433 claim see eg petito v commissioner tcmemo_2002_271 any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
